Name: 98/348/EC: Council Decision of 19 May 1998 granting a Community guarantee to the European Investment Bank against losses under loans for projects in the former Yugoslav Republic of Macedonia and amending Decision 97/256/EC granting a Community guarantee to the European Investment Bank against losses under loans for projects outside the Community (Central and Eastern European countries, Mediterranean countries, Latin American and Asian countries and South Africa)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international affairs;  Europe;  EU finance;  cooperation policy;  financial institutions and credit
 Date Published: 1998-05-29

 Avis juridique important|31998D034898/348/EC: Council Decision of 19 May 1998 granting a Community guarantee to the European Investment Bank against losses under loans for projects in the former Yugoslav Republic of Macedonia and amending Decision 97/256/EC granting a Community guarantee to the European Investment Bank against losses under loans for projects outside the Community (Central and Eastern European countries, Mediterranean countries, Latin American and Asian countries and South Africa) Official Journal L 155 , 29/05/1998 P. 0053 - 0054COUNCIL DECISION of 19 May 1998 granting a Community guarantee to the European Investment Bank against losses under loans for projects in the former Yugoslav Republic of Macedonia and amending Decision 97/256/EC granting a Community guarantee to the European Investment Bank against losses under loans for projects outside the Community (Central and Eastern European countries, Mediterranean countries, Latin American and Asian countries and South Africa) (98/348/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal of the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas by its Decisions of 27 November 1997 the Council concluded a Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia and a Transport Agreement between the same parties;Whereas the said Cooperation Agreement includes a Protocol on financial cooperation which provides for the European Investment Bank (EIB) to grant loans from its own resources up to a ceiling of ECU 150 million until 31 December 2000;Whereas Decision 97/256/EC (3) grants the EIB a budget guarantee for lending from its own resources in specified regions outside the Community; whereas the budget guarantee should be extended to cover the Bank loans agreed in the Protocol on financial cooperation with the former Yugoslav Republic of Macedonia;Whereas the Council is calling on the Bank to finance projects in that country according to the arrangements set out in the Protocol on financial cooperation by offering it the guarantee provided for in this Decision;Whereas Decision 97/256/EC should therefore be amended;Whereas the Treaty does not provide for the adoption of this Decision powers other than those of Article 235,HAS DECIDED AS FOLLOWS:Article 1 Decision 97/256/EC is hereby amended as follows:1. in the title, '. . . Asian countries and South Africa.` shall be replaced by '. . . Asian countries, South Africa and the former Yugoslav Republic of Macedonia.`;2. in the first paragraph of Article 1(1), '. . . Asian countries, in the Republic of South Africa.` shall be replaced by '. . . Asian countries, in the Republic of South Africa and in the former Yugoslav Republic of Macedonia.`;3. in the second paragraph of Article 1(1):(a) 'ECU 7 105 million,` shall be replaced by 'ECU 7 255 million,`;(b) the following fifth indent shall be added:'- former Yugoslav Republic of Macedonia ECU 150 million,`;(c) in the final phrase of the second sentence, '. . . Asian countries, and on 1 July 1997 for the Republic of South Africa.` shall be replaced by '. . . Asian countries, on 1 July 1997 for the Republic of South Africa, and on 1 January 1998 for the former Yugoslav Republic of Macedonia.`;4. the following sixth indent shall be added to Article 1 (2):'- former Yugoslav Republic of Macedonia.`Article 2 Corresponding amendments shall be made to the agreement concluded between the Commission and the EIB referred to in Article 5 of Decision 97/256/EC.Article 3 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 19 May 1998.For the CouncilThe PresidentG. BROWN(1) OJ C 108, 7. 4. 1998, p. 1.(2) OJ C 152, 18. 5. 1998.(3) OJ L 102, 19. 4. 1997, p. 33.